Citation Nr: 0529870	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  99-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to June 1974, from October 1976 to July 1978, and 
from August 1979 to March 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1998 rating decision by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  On his VA Form-9 
(substantive appeal) the veteran requested a Travel Board 
hearing.  In December 1999 correspondence he withdrew that 
request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has alleged several apparently verifiable 
stressor events in service which have not been conclusively 
confirmed (or discounted).  He alleges that in January 1972, 
the ship on which he was stationed (USS Ashtabula) collided 
with another ship, causing a number of injuries.  Records of 
this alleged incident were sought from the US Naval 
Historical Center on several occasions; no response has been 
received to date.  It does not appear that development to 
verify this stressor event has been exhaustive.  The veteran 
alleges that there was an investigation of the cause of/fault 
for the collision.  It would seem that the event could be 
verified by ships logs (that would be in  a records 
depository) or by the report of any official investigation 
into the matter (which should be wherever such reports are 
filed.  As verification of a stressor event is critical to 
the veteran's claim, development for such verification is 
necessary.  

Another incident, the suicide of a fellow-crewman, allegedly 
occurred in 1972.  The veteran provided the name of the 
individual; however, there has been no attempt to verify this 
stressor event.  The veteran also claims that in 1977, while 
he was aboard the USS Mauna Kea, he was threatened with 
bodily harm by seamen seeking to extort money from him.  He 
states that he wrote to his father about the incident, who 
then wrote to Senator Hayakawa seeking to have him 
transferred from the ship.  No attempt has been made to 
verify this stressor.   

On April 1998 VA examination the diagnoses included PTSD, 
related, at least in part to the stressors alleged (but not 
yet verified).  If an alleged stressor is verified, a VA 
examination would be indicated.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for psychiatric 
disability (to include PTSD) since his 
discharge from service.  The RO should 
obtain copies of all treatment or 
evaluation records (those not yet 
secured) from the identified sources.   

2.  The RO should ask the veteran to 
provide a detailed statement of each 
stressor event he alleges occurred in 
service.  He must provide a description 
of the event, the specific unit in which 
he was serving at the time (or duty 
assignment), the names of any casualties 
(those injured or killed) and their 
units (duty assignments), the locations 
where the events took place, and the 
dates (or approximate dates) when the 
events occurred.  The RO should arrange 
for exhaustive development for 
verification of all alleged stressor 
events as to which the veteran provides 
sufficient information to allow 
verification.  The RO must ascertain 
whether the USS Ashtabula was involved 
in a collision with another ship while 
the veteran was aboard and, if so, the 
extent of injuries of the crew and 
damage to the ship.  Development for 
verification of this event must be 
exhaustive, to include a search for 
ships' logs and reports of any 
investigation of the incident.  The RO 
must also ascertain whether or not a 
fellow crewman of the veteran committed 
suicide in 1972.  The veteran should be 
asked to provide any available 
corroboration (e.g. copies of 
correspondence between his father and 
the office of Senator Hayakawa) of the 
attempts by fellow crewmen to extort 
money from him.  

3.  Following the above, the RO must 
determine whether any alleged stressor 
event is verified.  

4.  If (and only if) an alleged 
stressor event in service is verified, 
the RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine whether or not 
he has PTSD based on a verified 
stressor event in service.  The RO 
should advise the psychiatrist which 
stressor(s) are verified.  The 
veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  If PTSD is 
diagnosed, the examiner should identify 
the symptoms and stressor event on 
which the diagnosis is based.

5. The RO should then review the claim 
in light of all evidence added to the 
record since their last previous review 
of the claim.  If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


